NO. 07-04-0568-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  DECEMBER 20, 2004

                          ______________________________


                        IN RE R. WAYNE JOHNSON, RELATOR

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION
                      ON PETITION FOR WRIT OF MANDAMUS


       Relator R. Wayne Johnson brings this petition for writ of mandamus directed against

the Honorable Don Emerson, judge of the 320th District Court of Potter County. Relator

seeks a writ directing Judge Emerson to issue arrest warrants for three officials of the

prison where he is incarcerated. Unpersuaded relator has met his burden to show

entitlement to issuance of a writ of mandamus, we will deny the petition.


       Relator is an inmate at the Clements Unit of the Institutional Division of the Texas

Department of Criminal Justice. Many of the facts relevant to relator’s present petition are

unclear, but it appears that in August 2004 he either had suits pending against prison
officials and others or anticipated filing suits.1 Relator sent letters to several defendants or

potential defendants seeking to settle his claims against them. Relator has not provided

copies of any of the letters. A prison disciplinary report attached to relator’s mandamus

petition describes one letter as instructing its recipient to deposit $2,500 in relator’s inmate

trust account to settle his claim against her, indicating if she did not settle she would spend

between $10,000 and $30,000 defending the suit.


       As a result of this letter, prison officer Daisha Simmons filed a prison disciplinary

complaint charging relator with extortion in violation of prison rule 5.1. Relator filed a

written response to the charge and through the prison disciplinary process he was found

to have violated the rule. According to relator this violation resulted in the loss of one year

of accrued good time credit and “line class.” Relator’s appeal of the matter through the

prison grievance system was unsuccessful.


       On November 2, 2004, relator sent a document entitled “criminal complaint” together

with a four-page letter to Judge Emerson. The “complaint” alleged unit warden J. Grimer,

Simmons and prison grievance coordinator Mary Jones had committed the criminal

offenses of official oppression under Penal Code § 39.03, and tampering with governmental

records under Penal Code § 37.10. Relator’s letter asked Judge Emerson to initiate a court

of inquiry pursuant to article 52.01 of the Code of Criminal Procedure and issue arrest

warrants for Grimer, Jones and Simmons. His letter also made reference to the canons of

judicial conduct and asserted the failure to grant his request would make Judge Emerson


       1
         We take judicial notice from this court’s docket that relator has filed several pro se
civil suits against prison officials and others during his tenure in the Institutional Division.

                                              -2-
“also criminally responsible” for “aiding” in the offenses relator asserts have been

committed against him. Relator filed his petition for writ of mandamus December 8, 2004,

asserting that Judge Emerson took no action on the complaint.


       A writ of mandamus issues only to correct a clear abuse of discretion or the violation

of a duty imposed by law when there is no other adequate remedy at law. Canadian

Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig. proceeding). It is the

relator’s burden to show entitlement to the relief being requested. See generally Johnson

v. Fourth Court of Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator’s

petition seeks a writ requiring the trial court to issue arrest warrants against each of the real

parties in interest. Relator argues that under articles 7.01 and 15.03 of the Code of

Criminal Procedure Judge Emerson has a ministerial duty to issue the warrants he seeks.


       Chapter Seven of the Code of Criminal Procedure governs “Proceedings Before

Magistrates to Prevent Offenses.” Article 7.01 provides:


       Whenever a magistrate is informed upon oath that an offense is about to be
       committed against the person or property of the informant, or of another, or
       that any person has threatened to commit an offense, the magistrate shall
       immediately issue a warrant for the arrest of the accused: that he may be
       brought before such magistrate or before some other named in the warrant.


Tex. Code Crim. Proc. Ann. art. 7.01 (Vernon 1981).


       There are at least two reasons why relator’s argument fails to show the court below

abused its discretion or violated a mandatory duty. First, relator’s “complaint” alleged the

three officials for whom he sought arrest committed offenses in the past, not that they were


                                              -3-
about to commit an offense in the future. Secondly, article 7.01 does not require a

magistrate to accept a complainant’s contention that particular conduct constitutes an

offense. With regard to relator’s contention the real parties in interest made a false entry

in a governmental record, he does not appear to challenge the factual basis of the events

giving rise to the charge, only that prison officials erred in treating those actions as extortion

under the prison rules. Relator has failed to present any evidence of the contents of the

prison rule at issue. Moreover, we cannot agree that relator’s disagreement with prison

officials over the characterization of his conduct shows that acting on their view of the rule

made the officials’ documentation of the charge against relator “false” under Section

37.10(a) of the Penal Code.        Similarly, with regard to relator’s allegation of official

oppression, nothing in his complaint required Judge Emerson to conclude the officials

intentionally took any action “knowing [their] conduct is unlawful.” See Tex. Penal Code

Ann. § 39.03(a) (Vernon 2003).


       Relator next contends article 15.03 makes the issuance of an arrest warrant a

ministerial duty which Judge Emerson failed to perform. Relator quotes a portion of that

statute providing a summons “shall summon the defendant to appear before a

magistrate[.]” Tex. Code Crim. Proc. Ann. art 15.03(b) (Vernon 1981). The sentence from

which relator quotes reads “A summons may be issued in any case where a warrant may

be issued, and shall be in the same form as the warrant except that it shall summon the

defendant to appear before a magistrate at a stated time and place.” Taken in context, the

passage quoted by relator speaks only to the contents of a summons, and does not make




                                               -4-
the issuance either of a warrant or a summons a ministerial duty. Relator’s petition again

fails to show Judge Emerson abused his discretion or violated a duty imposed by law.


       Our conclusion that relator has not demonstrated that Judge Emerson has violated

a duty imposed by law disposes also of relator’s contention that Judge Emerson failed to

comply with the language of Canon 2 of the Code of Judicial Conduct stating that a judge

“shall comply with the law.” Tex. Code Jud. Conduct, Canon 2(A), reprinted in Tex. Gov’t

Code Ann., tit. 2, subtit. G, app. B (Vernon 1998). Relator has not shown Judge Emerson’s

failure to issue arrest warrants was a violation of the Code of Judicial Conduct.2


       For these reasons, relator’s petition does not show entitlement to a writ of

mandamus, and is denied.




                                          James T. Campbell
                                              Justice




       2
       Relator also contends the requirements of the Code of Judicial Conduct are
enforceable against a trial judge by mandamus. We need not address this proposition, but
we note the cases relator cites do not support it.

                                            -5-